NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 13-3141
                               ___________

                   VAMSIDHAR REDDY VURIMINDI,
                               Appellant

                                     v.

 HSFLB CONDOMINIUM OWNERS ASSOCIATION; CITY OF PHILADELPHIA;
    COMMONWEALTH OF PENNSYLVANIA; OFFICE OF THE DISTRICT
   ATTORNEY; GEORGE J. DILWORTH, JR.; ALLISON BOROWSKI; RAJANI
  PATTINSON; LAUREN WESTFIELD; KENDRA BRILL; NICHOLAS PALMER;
   MICHAEL BOROWSKI; LEO ADDIMANDO; JOHN DOE-1, AN UNKNOWN
       POLICE OFFICER(S) AND/OR DETECTIVE(S) FOR THE CITY OF
PHILADELPHIA; JOHN DOE-2, AN UNKNOWN ATTORNEY(S) AND/OR POLICE
 OFFICER(S) AND OR DETECTIVE FOR THE CITY OF PHILADELPHIA; JOHN
 DOE-3, AN UNKNOWN ATTORNEY(S) AND/OR POLICE OFFICER(S) AND/OR
DETECTIVE(S) FOR THE OFFICE OF THE DISTRICT ATTORNEY; JOHN DOE-4,
    AN UNKNOWN ATTORNEY(S) AND/OR POLICE OFFICER(S) AND/OR
DETECTIVE(S) FOR THE COMMOMWEALTH OF PENNSYLVANIA; JOHN DOE-
             5, AN UNKNOWN RESIDENT; STARBUCKS, INC.
                 ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 13-cv-00039)
               District Judge: Honorable Edmund V. Ludwig
                ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                            December 27, 2013

          Before: AMBRO, SHWARTZ and SCIRICA, Circuit Judges

                      (Opinion filed: January 7, 2014)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Vamsidhar Vurimindi appeals the District Court’s order denying his motion for an

injunction. For the reasons below, we will affirm the District Court’s order.

       In January 2013, Vurimindi filed a civil rights complaint against Appellees

alleging claims of bad faith, harassment, and official lawlessness. He sought to enjoin his

criminal prosecution for harassment and stalking. The District Court denied his motion

for a TRO, preliminary injunction, and permanent injunction, and dismissed his

complaint without prejudice to his filing an amended complaint. Because the state court

handling his criminal charges had found Vurimindi not competent to stand trial, the

District Court placed the matter in suspense until Vurimindi was found competent.

Vurimindi filed a notice of appeal.

       We have jurisdiction over the District Court’s denial of the injunction pursuant to

28 U.S.C. § 1292(a)(1). We review the denial of a motion for a preliminary injunction

for an abuse of discretion but review the District Court’s underlying legal conclusions de

novo. Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009).

       The District Court concluded that it should abstain from interfering with

Vurimindi’s criminal litigation in state court under the doctrine of Younger v. Harris, 401
U.S. 37 (1971). The District Court did not err in doing so. The requirements which must

                                             2
be met before a federal court may abstain are that there must be pending state

proceedings which (1) are judicial in nature; (2) implicate important interests; and (3)

afford an adequate opportunity to raise any constitutional issues. Matusow v. Trans–

County Title Agency, LLC, 545 F.3d 241, 248 (3d Cir. 2008). Vurimindi’s criminal

proceedings are judicial in nature and implicate the important interests of protecting the

victims from Vurimindi’s alleged conduct. Vurimindi has not shown that he will not

have an adequate opportunity to raise any constitutional issues during his proceedings.

Because we agree that abstention was appropriate, we need not reach the District Court’s

alternative reasons for denying Vurimindi’s motion for a preliminary injunction.

       For the above reasons, we will affirm the District Court’s order. Vurimindi’s

motions are denied.




                                             3